—In an action, inter alia, for conversion and breach of a fiduciary duty, the defendant Hal Baker appeals from an order of the Supreme Court, Suffolk County (Luciano, J.), dated May 12, 1992, which granted the plaintiffs’ motion for leave to serve an amended complaint and denied his cross motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that the second cause of action of the amended complaint, which sounds in legal malpractice, seeks damages for breach of contract. Thus, it is not barred by the three-year Statute of Limitations found in CPLR 214 (6) (see, Santulli v Englert, Reilly & McHugh, 78 NY2d 700, 709). In addition, the Supreme Court properly denied the appellant’s cross motion for summary judgment dismissing the complaint insofar as it is asserted against him. Thompson, J. P., Lawrence, O’Brien and Krausman, JJ., concur.